DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on filed February 27, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because the contrast of the side face in Figure 1 is such that one may not clearly discern element number 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 does not recite structural limitations that further limit claim 1. It is unclear what is structural limitations correspond to the device having a temperature gradient. Instead, this recitation seems to be an inherent quality of the device if subjected to a heat source. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 6,121,615; published September 19, 2000).
Re claims 1-2, Ito discloses a multilayer pyroelectric element comprising (col. 4, lines 65-67):
a laminate body constituted by multiple pyroelectric body layers laminated in a thickness direction (col. 5, lines 1-10);
internal electrode layers which are provided between the pyroelectric body layers of the laminate body, wherein one ends of the internal electrode layers extend to outer peripheries of adjoining pyroelectric body layers (Figure 1; col. 5, lines 1-20); and
external electrodes that connect the alternate internal electrode layers together at the one ends (Figure 1; col. 5, lines 19-30);
wherein said multilayer pyroelectric element has:
a pair of first faces crossing at right angles with a laminating direction of the pyroelectric body layers (Figure 1; see below);
a pair of second faces crossing at right angles with the first faces and running parallel with the laminating direction of the pyroelectric body layers (Figure 1, see below);
and a pair of third faces crossing at right angles with the first faces and also with the second faces (Figure 1, see below);

    PNG
    media_image1.png
    289
    358
    media_image1.png
    Greyscale

where, when a distance between the first faces is given by x1 (Figure 1, see above),
2 (Figure 1, see above),
and a distance between the third faces is given by x3 (Figure 1, see above).
	Ito does not explicity disclose that the relationship between the different faces is such that x1 > x3 and x2 > x3. However, Ito does explain that one has flexibility in designing the relative dimensions of each of the length, width, and thickness of the faces in order to change the capacitance of the device (col. 3, lines 19-26). One of ordinary skill in the art would have been motivated to implement the claimed dimensions as part of the routine design choice of Ito in order to customize the capacitance of the device.
	It is noted that the recitations in claim 2 do not provide any structural limitation that distinguishes it from claim 1. It follows, then, that the claim 2 is also unpatentable in view of Ito.
	Re claim 3, Ito discloses wherein the external electrodes are formed on opposing third faces, respectively, and also cover the entire surface of the respective third faces (col. 5, lines 19-30).
	Re claim 4, Ito discloses wherein the one ends of the internal electrode layers are exposed alternately on the third faces and their exposed lengths are roughly equal to x2 above (col. 5, lines 9-16).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 4,627,138 discloses a pyroelectric device with alternating laminated structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARA B GREEN whose telephone number is (571)270-3035.  The examiner can normally be reached on 9:00 am - 5:00 pm (PST) Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARA B. GREEN
Primary Examiner
Art Unit 2884



/YARA B GREEN/Primary Examiner, Art Unit 2896